                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                             3:20-cv-346-RJC-DSC

ENGLISH CONSTRUCTION COMPANY,                  )
INC.,                                          )
                                               )
              Plaintiff,                       )
                                               )
               v.                              )               ORDER
                                               )
CITY OF CHARLOTTE,                             )
                                               )
              Defendant.                       )
                                               )

      THIS MATTER comes before the Court on Defendant’s Motion to Dismiss

Plaintiff’s Third Claim for Relief, (Doc. No. 12); Defendant’s Memorandum in

Support, (Doc. No. 13); Plaintiff’s Memorandum in Opposition, (Doc. No. 16);

Defendant’s Reply, (Doc. No. 18); and the Magistrate Judge’s Memorandum and

Recommendation (“M&R”), (Doc. No. 19), recommending that this Court deny

Defendant’s motion. The parties have not filed objections to the M&R and the time

for doing so has expired. Fed. R. Civ. P. 72(b)(2).

I.    BACKGROUND

       No party has objected to the Magistrate Judge’s statement of the factual and

procedural background of this case. Therefore, the Court adopts the facts as set forth

in the M&R.

II.   STANDARD OF REVIEW

      A district court may assign dispositive pretrial matters, including motions to

dismiss, to a magistrate judge for “proposed findings of fact and recommendations.”

                                           1

      Case 3:20-cv-00346-RJC-DSC Document 21 Filed 03/10/21 Page 1 of 3
28 U.S.C. § 636(b)(1)(A) & (B). The Federal Magistrate Act provides that a district

court “shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id. § 636(b)(1)(C);

Fed. R. Civ. P. 72(b)(3). However, “when objections to strictly legal issues are raised

and no factual issues are challenged, de novo review of the record may be dispensed

with.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). De novo review is also

not required “when a party makes general and conclusory objections that do not direct

the court to a specific error in the magistrate’s proposed findings and

recommendations.” Id. Similarly, when no objection is filed, “a district court need

not conduct a de novo review, but instead must ‘only satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation.’” Diamond

v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ.

P. 72, advisory committee note).

III.   DISCUSSION

       Under Rule 72(b) of the Federal Rules of Civil Procedure, a district court judge

shall make a de novo determination of any portion of an M&R to which specific

written objection has been made. A party’s failure to make a timely objection is

accepted as an agreement with the conclusions of the Magistrate Judge. See Thomas

v. Arn, 474 U.S. 140, 149–50 (1985). No objection to the M&R having been filed, and

the time for doing so having passed, the parties have waived their right to de novo

review of any issue covered in the M&R. Nevertheless, this Court has conducted a

full review of the M&R and other documents of record and, having done so, hereby



                                           2

       Case 3:20-cv-00346-RJC-DSC Document 21 Filed 03/10/21 Page 2 of 3
              finds that the recommendation of the Magistrate Judge is, in all respects, in

              accordance with the law and should be approved. Accordingly, the Court ADOPTS

              the recommendation of the Magistrate Judge as its own.

              IV.        CONCLUSION

                         IT IS, THEREFORE, ORDERED that:

                         1. The Magistrate Judge’s M&R, (Doc. No. 19), is ADOPTED;

                         2. The Defendant’s Motion to Dismiss Plaintiff’s Third Claim for Relief, (Doc.

                            No. 12), is DENIED.

                         SO ORDERED.




Signed: March 10, 2021




                                                            3

                         Case 3:20-cv-00346-RJC-DSC Document 21 Filed 03/10/21 Page 3 of 3
